Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1 and 7, fig. 1 of Kure (US 2013/0049654) teaches a power transmission device comprising: a power supply [E]; a semiconductor switching element [SW2] connected to the power supply; a ringing detection circuit [N1] configured to detect ringing that occurs in the semiconductor switching element. The prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including, a control circuit configured to control at least the power supply or the semiconductor switching element in accordance with a detection result of the ringing detection circuit, wherein the ringing detection circuit includes a diode connected in parallel with the semiconductor switching element and configured to conduct when a negative polarity voltage is generated in the semiconductor switching element, and a resistor connected in parallel with the semiconductor switching element and connected in series with the diode..
Regarding claims 2-6 and 8-19, these claims are allowed since they depend on claims above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIBIN CHEN whose telephone number is (571)270-5768.  The examiner can normally be reached on 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on (571) 272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SIBIN CHEN/Primary Examiner, Art Unit 2896